 



Exhibit 10.11
FOURTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
     THIS FOURTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW INSTRUCTIONS (this “Amendment”) is made and entered into by and
between GREIT- Hawthorne Plaza, L.P., a Virginia limited partnership,
(“Seller”), and TMG PARTNERS, a California corporation (“Buyer”), on and as of
August 7, 2006.
RECITALS
     A. Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property and Escrow Instructions, dated June 26, 2006, as amended
by that certain First Amendment to Agreement for Purchase and Sale of Real
Property and Escrow Instructions, dated August 2, 2006 (the “Purchase
Agreement”), pursuant to which Seller agreed to sell and Buyer agreed to
purchase certain improved real property commonly known as 75 Hawthorne and 95
Hawthorne in San Francisco, California, together with certain associated real
and personal property (the improved real property and associated property is
referred to in the Purchase Agreement, collectively, as the “Property”), on the
terms and conditions set forth therein.
     B. Buyer and Seller desire to amend the Purchase Agreement on each and all
of the terms, provisions and conditions contained herein.
     NOW THEREFORE, in consideration of the promises, terms and conditions
contained herein and such other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:
     1. Defined Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to such terms as set forth in
the Purchase Agreement.
     2. Inspection Period/Due Diligence Expiration Date. Notwithstanding
anything to the contrary in the Purchase Agreement, the last day of the
inspection Period (and the Due Diligence Expiration Date) shall be Tuesday,
August 8, 2006. Accordingly, the Initial Deposit shall be fully refundable to
Buyer until 5:00 p.m. (Pacific Daylight Time) on Tuesday, August 8, 2006.
     3. Reaffirmation of Purchase Agreement. Buyer and Seller acknowledge and
agree that the Purchase Agreement, as modified by this Amendment, is hereby
reaffirmed, ratified and confirmed in its entirety. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement shall remain
unchanged. If there is any conflict between the terms and provisions of the
Purchase Agreement and this Amendment, the terms and provisions of this
Amendment shall control and prevail. References to the Purchase Agreement in the
exhibits to the Purchase Agreement shall be deemed to refer to, or shall be
modified prior to Closing to refer to, the Purchase Agreement as amended by this
Amendment.
     4. Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with, the laws of the State of California.
     5. Counterparts. This Amendment may be executed in one or more
counterparts. All executed counterparts shall constitute one agreement and each
counterpart shall be deemed an original. The parties hereby acknowledge and
agree that facsimile signatures or signatures transmitted by electronic mail in
so-called “pdf” format shall be legal and binding and shall have the same full
force and effect as if an original of this Amendment had been delivered. Seller
and Buyer (i) intend to be bound by the signatures on any document sent by
facsimile or electronic;

 



--------------------------------------------------------------------------------



 



mail, (ii) are aware that the other party will rely on such signatures, and
(iii) hereby waive any defenses to the enforcement of the terms of this
Amendment based on the foregoing forms of signatures.
     6. Warranty of Authority. The signatories hereto represent that they have
full and complete authority to bind their respective parties to this Amendment
and that no other consent is necessary or required in order for the signatories
to execute this Amendment on behalf of their respective parties.
     IN WITNESS WHEREOF, the parties have executed this Amendment on and as of
the date first written above.

                      SELLER:
 
                    GREIT — HAWTHORNE PLAZA, LP,
a Virginia limited partnership     By:   GREIT — Hawthorne Plaza GP, LLC        
a Virginia limited liability company     Its:   General Partner
 
                            By   G REIT, L.P.             a Virginia limited
partnership         Its:   Sole Member
 
                                By:   G REIT, Inc.             Its:   General
Partner
 
                   
 
              By:   /s/ Andrea R. Biller
 
              Name:   Andrea R. Biller
 
              Title:   Executive Vice President
 
                    BUYER:
 
                        TMG PARTNERS,     a California corporation
 
                        By:   /s/ Cathy Greenwold         Cathy Greenwold    
Its:   Executive Vice-President

 